Citation Nr: 1433724	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-28 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right and left knee patellofemoral syndrome.

2.  Entitlement to service connection for bilateral hip osteoarthritis, to include as secondary to a low back disorder and to service-connected right and left knee patellofemoral syndrome.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome with patellofemoral joint space degenerative changes.

6.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome with patellofemoral joint space degenerative changes.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1975, from January 1976 to January 1980, and from February 1983 to November 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In March 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is associated with the record.  The record was also held open for 60 days following that hearing in order to provide the Veteran and his representative the opportunity to submit treatment records.  However, to date, no additional medical records have been received.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system does not reveal any additional documents pertinent to the present appeal other than a copy of the hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was afforded a VA examination in connection with his claim for service connection for a low back disorder in August 2009.  The examiner opined that his back disorder was not secondary to or aggravated by his service-connected bilateral knee disabilities.  Instead, he found that it was multifactorial and due to deconditioning, tight musculature, and postural abnormalities.  Similarly, a July 2011 VA examiner stated that the Veteran has mechanical low back pain that is less likely to be related to his bilateral knee condition.  However, neither examiner provided an opinion as to whether the Veteran has a low back disorder that is directly related to his military service.  

The Board also notes that a decision on the claim for service connection for a low back disorder could affect the outcome of the Veteran's claim for service connection for a bilateral hip disorder.  In this regard, the Board observes that the Veteran has claimed that his hip disorder is secondary to his low back disorder.  As such, the claims are inextricably intertwined.  For this reason, the issue of service connection for a low back disorder must be resolved prior to resolution of service connection for a bilateral hip disorder. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issue.

With respect to the claims for service connection for bilateral hearing loss and tinnitus, the Board notes that the Veteran was afforded a VA examination in May 2009.  The examiner opined that is less likely as not that the Veteran's current hearing loss was caused by or the result of acoustic trauma during military service.  In so doing, she indicated that the service treatment records were negative for a confirmed standard threshold shift for all compensable frequencies from 500 to 4000 Hertz for either ear and that the Veteran was not diagnosed until December 2008.  She also opined that tinnitus was less likely as not caused by or the result of acoustic trauma in service because the service treatment records were negative for tinnitus and there was no report of tinnitus until 2008.  However, during the March 2014 hearing, the Veteran and his representative asserted that his disorders could be related to his sinusitis and ear infections in service.  They also argued that there was a shift in his hearing during service.  Therefore, an additional medical opinion is needed.

The Board further notes that the Veteran was last afforded a VA examination in connection with his claims for his increased evaluations in July 2011.  However, the examination report does not contain all of the findings necessary to evaluate his knee disabilities under the rating criteria.  Moreover, the Veteran testified that he had additional symptoms that were no discussed in the July 2011 VA examination report. Therefore, the Board finds that a VA examination is necessary to ascertain the current severity and manifestations of his service-connected knee disabilities.

Lastly, the Board notes that the Veteran and his representative indicated at the March 2014 hearing that they were submitting medical treatise articles with a waiver of the RO's initial consideration of that evidence.  However, such evidence was never received.  Therefore, they should be offered another opportunity to provide such evidence on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a low back disorder, bilateral hip disorder, bilateral hearing loss, tinnitus, and bilateral knee disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for treatment records from Potowatomi Healthcare in Crandon, Wisconsin, dated from 2004 to 2009.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The Veteran and his representative should be notified that the Board has not received the medical treatise evidence or waiver that they indicated that they were submitting at the time of the March 2014 videoconference hearing.  They should also be provided an opportunity to submit such evidence.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any and all back and bilateral hip disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements and provide opinions as to the following. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has a current low back disorder that is related to his military service, including any complaints of back pain therein.  He or she should also opine as to whether it is at least as likely as not that he has a current low back disorder that was either caused by or permanently aggravated by his service-connected bilateral knee disabilities.

The examiner should also state whether it is at least as likely as not that the Veteran has a current bilateral hip disorder that is related to his military service.  He or she should also opine as to whether it is at least as likely as not that he has a current bilateral hip disorder that was either caused by or permanently aggravated by a low back disorder or his service-connected bilateral knee disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements and provide opinions as to the following. 

It should be noted that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss and tinnitus manifested during or are otherwise etiologically related to his military service, including noise exposure as well as any sinusitis and ear infections therein.  He or she should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss. 

In rendering these opinions, the examiner should address whether there were any threshold shifts in service.  He or she should also discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right and left knee patellofemoral syndrome with patellofemoral joint space degenerative changes.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's service-connected knee disabilities and report all signs and symptoms necessary for rating the disabilities, including the range of motion in degrees and the severity of any recurrent subluxation or lateral instability.  He or she should also state whether the Veteran has ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; or the removal of semilunar cartilage.  The examiner should further indicate if there is impairment of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


